Title: From John Quincy Adams to George Washington Adams, 25 May 1826
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear Son—
					Washington 25. May 1826
				
				I had postponed a reply to your last two Letters under the expectation of seeing you here. With your mother I had been deeply concerned to learn that your health was suffering; and I knew that she had invited you to come and seek its restoration with us. Your Letter to her of the gave indications of recovery from another department of the Materia Madica, and followed as it was immediately afterwards by the public intelligence of your election to the Legislature I am indulging the hope that your anticipation of entire convalescence has by this time been realized—I congratulate you upon this early and honourable token of the confidence of your fellow-citizens—No event in my own political life ever gave me more pleasure than this first step of your advancement—And having said this, I add with a feeling of deeper solemnity, arm yourself with fortitude—prepare and discipline your mind for disappointment—Consider the station to which you are called as a Post of danger and of duty, and think as little as you possibly can of it as a Post of honour—I mean, with reference to yourself, or for vain glorious exaltation—Read in Plutarch the advice which Demosthenes in banishment gave to the young men who resorted to him for inseruction—and as you are about to enter upon the Service of the Public, invoke strength and wisdom from above; devote all the faculties of your Soul to the discharge of your duties, and let a full proportion of your Time be assiduously employed in the acquisition of the knowledge, of which you will very soon feel the want. The knowledge, a thorough knowledge of those things upon which you will be called to act—Take special care not to come forward prematurely upon  subjects which you do not understand—I have, heretofore, urged you to make yourself intimately acquainted with the Militia Laws of the State; and now, both as a member of the Legislature and as a military Officer, you cannot fail to be made daily sensible of the usefulness of whatever knowledge on this subject you have acquired, and will I hope be stimulated to obtain further and more perfect information concerning it—You will now find it comprizes, not only all the Laws of Congress, as well as of the State concerning the Militia; but the whole Military Establishment of the United States; the Rules and Articles of War; the system of regulations by which the Army is governed, and even the Naval Peace Establishment, and all the Laws relating to the Navy—Are you ready to commence upon this course of reading? If so, you will not for the present year fall into sickness for lack of employment—But this is only one branch of the Public Service, upon which you may bestow time and attention to good purpose—If you desire it, I can name several others to you—In attending to the discharge of your public duties, be ever mindful of those which prescribe your deportment to others—Your new situations civil and military bring you immediately into new important and greatly diversified relations with other men; some friendly, others necessarily adverse and some hostile—this is the great and most important secret of Public life; and calls for the continual exercise, not only of all the Stoic virtues—Prudence, Temperance, Fortitude, Justice; but of the Christian graces, Benevolence, Charity, Humility, Courteousness, all tempered with inflexible perseverance and firmness—all these as I write them down are mere words, the worth of which you will at once acknowledge—Would I could as easily point out to you in advance the occasions upon which you will be required to exemplify one or more of them—This is impossible—Not a week will pass over your head, after receiving this Letter, before you will be required to act, with reference to some principle, and to make your option between right and wrong—There is but one strait course, and to that I fondly hope you will adhere. I would recommend it to you, at an early period of the Session, to call upon Governor Lincoln, and if you should find him so inclined, hold friendly conversation with him upon any subject of general interest, which may be for consideration before the Legislature—Without making any formal professions of deference to his views, let him perceive, that it is your intention, so far as you may have occasion to manifest it, to harmonize with them—You will easily discover whether this overture will be to him agreeable or indifferent—If it should be met on his part with candour and kindness, it may lead to an intercourse between you and him, which may be of good effect to your Service—If it should not be cordially met, it will at least have shewn good will on your part, and can do no harm.Let me hear from you as often as your time will permit, and believe me ever your affectionate father
				
					J. Q. Adams.
				
				
			